 In the Matter of WESTINGHOUSE ELECTRIC) & MANUFACrURING COM-PANY 1andUNITED ELECYI'RICAL,RADIO &MACHINEWORKERSOF AMERICA, LOCAL 410Case No. B-1790.-Decided May 3, 1940ElectricEquipmentManufacturing Industry-Investigation of Representa-tives :controversy concerning,representation of employees:refusal of Company,to recognize Union until certified by Board-UnitAppropriate for CollectiveBargaining:all production and maintenance employees,including truck driversand watchmen,excluding office and engineering employees,supervisors, andforemen ; watchmen included in the unit at the request of the only labororganization involved-ElectionOrderedMr. Richard J. Hickey,for the Board.Mr. C. A. Reinwald,of New York City, for the Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the Union.Mr. Leo B. Fee,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 2, 1940, United Electrical,, Radio & Machine Workersof America, Local 410, herein called the Union, filed with the RegionalDirector for the Second Region (New York City), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Lamp Works, Belleville,, New Jersey,, herein called the,Company, and requesting an investigation and certification of repro-.sentatives pursuant to Section 9 (c) of the National Labor Relations,Act, 49 Stat. 449, herein called the Act.On March 12, 1940, the.National Labor Relations Board, herein called the- Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,1Incorrectly designated in thepetitionasWestinghouse Electric&Manufacturing Co.,Inc.At the hearing the petition was amended to indicate the correct name23 N. L.R. B., No. 41.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 26, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on April 8, 1940,at New York City before Berdon M. Bell, the Trial Examiner dulydesignated by the Board. The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner ruledon a motion and on an objection to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation, owning and operating a number of factories andplants throughout the United States, one of which, located at 720Washington Avenue, Belleville, New Jersey, herein called the Belle-ville plant, is the plant here involved.The Company is engaged atits Belleville plant in the manufacture of lamps, X-ray tubes, powertubes, and related products.During the year 1939 the Companypurchased raw materials for use at its Belleville plant of a valueof approximately $800,000, of which approximately 75 per cent werepurchased and shipped to the plant from points outside the Stateof New Jersey.During the same year, the Company manufacturedat its Belleville plant products of a value of approximately $1,700,000,,of which approximately 22 per cent were sold and shipped to pointsoutside the State of New Jersey.The Company normally employs approximately 179 employees atthe Belleville plant.II.THEORGANIZATION INVOLVEDUnited Electrical,' Radio & Machine Workers of America, Local410, is a labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to its membership production and main-tenance employees of the Company at its Belleville plant. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 523III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Union requestedthe Company to recognize it as the exclusive collective bargainingrepresentative of the Company's employees at the Belleville plantand that the Company refused to recognize the Union as such unlessand until it is certified as such by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connectionwiththe operations of the Companydescribed in Section I above, has a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that the appropriate unit consists of all pro-duction and maintenance employees at the Belleville plant, includingthe truck driver but excluding office and engineering employees,supervisors, and foremen.The Company raised no objection to sucha unit but contended that watchmen should be excluded from the unit.The Union contended that watchmen should be considered as includedin the above-mentioned unit as part of the maintenance staff.The watchmen are paid, as are most of the employees, on anhourly basis and some of them are members of the Union.The onlylabor organization here involved desires their inclusion within theappropriate unit.Under these circumstances, we shall include them.We find that all production and maintenance employees of theCompany at its Belleville plant, including truck drivers and watch-men, but excluding office and engineering employees, supervisors, andforemen, constitute a unit appropriate for purposes of collective bar-gaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Y SeeMatter of Willya OverlandMotors,Inc.andInternational Union, United Auto-mobileWorkers of America, Local No.12,9 N.L. R. B. 924;Matter of Agwilines, Inc.,doing business under the trade name of Clyde-Mallory LinesandBrotherhood of Railwayand Steamship Clerks,Freight Handlers, Express and Station Employees,12 N. L. R, B.366. 524 - DECISIONS OF NATIONAL LABOR RELATIONS BOARD,VI.THE D TERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot.At the hearing, the Union requested that employees eligible to votein the election should be those who were employed during the pay-rollperiod ending March 15, 1940.The Company did not object thereto.We interpret the request of the Union to mean that those eligibleto vote in the election shall be all employees within the appropriateunit who were employed during the pay-roll period ending March15, 1940, including employees who did not work during such pay-rollperiod because they were ill, on vacation, or temporarily laid off,but excluding those who have since quit or been discharged for cause,and we shall so direct.Upon the basis of the above findings of fact and upon the entirerecord ih the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Lamp Works, Belleville, New Jersey, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Company atitsBelleville plant, including truck drivers and watchmen, but ex-cluding office and engineering employees, supervisors, and foremen,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Board'cto ascertain representatives for the- purposes of collective bargainingwithWestinghouse' Electric &Manufacturing Company, LampWorks, Belleville, New Jersey, an election by secret ballot shall befrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Second Region, acting in,thismatter as agent for the National Labor Relations Board and'subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of WestinghouseElectric & Manufacturing Company at its Belleville plant, Belleville, WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 525New Jersey, who were employed by it during the pay-roll periodending March 15, 1940, including truck drivers, watchmen, and em-ployees who did not work during such pay-roll period because theywere ill, on vacation, or temporarily laid off, but excluding office andengineering employees, supervisors, foremen, and 'those who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Electrical, Radio & MachineWorkers of America, Local 410, for the purposes of collectivebargaining.